UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7402



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BARRY LEE SAUNDERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-96-205, CA-01-1184)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barry Lee Saunders, Appellant Pro Se. Stuart A. Berman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barry Lee Saunders seeks to appeal the district court’s order

denying his motion for leave to file an untimely motion pursuant to

28 U.S.C.A. § 2255 (West Supp. 2001) and denying his motion for a

downward departure pursuant to U.S. Sentencing Guidelines Manual

§ 3E1.1.    We dismiss the appeal for lack of jurisdiction because

Saunders’s notice of appeal was not timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on May

11, 2001.     Saunders’s notice of appeal was filed on August 20,

2001.   Because Saunders failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we dis-

miss the appeal.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          DISMISSED


                                  2